                         Exhibit 10.1


 










==========================================================================
















SUNOCO PARTNERS LLC
Amended and Restated Annual Short Term Incentive Bonus Plan
Effective January 1, 2014






==========================================================================






--------------------------------------------------------------------------------






SUNOCO PARTNERS LLC
ANNUAL SHORT-TERM INCENTIVE BONUS PLAN




1.
Purpose. The purpose of this Plan is to motivate management and the employees of
the Company and its Affiliates who perform services for the Partnership to earn
annual cash awards through the achievement of performance and target goals.



2.
Definitions. As used in this Plan, the following terms shall have the meanings
herein specified:



2.1
Actual Results means the dollar amount of EBITDA, Departmental Budget or other
applicable financial measure specified for the Budget Target for a Plan Year
actually achieved for such Plan Year as determined by the Partnership following
the end of such Plan Year.



2.2
Annual Bonus means the cash bonus paid to an Eligible Employee for the Plan
Year.



2.3
Annual Target Bonus means, for an Eligible Employee, a percentage of such
Eligible Employee’s Eligible Earnings, and shall be dependent on a number of
factors which may include but are not limited to an employee’s position title,
job responsibilities, and reporting level within the Company. The Company may,
but is not required to, specify a specific range for an Eligible Employee at any
time prior to or during a Plan Year; provided that any such range may be
adjusted from time to time or at any time in the Company’s sole discretion,
including for the applicable Plan Year.



2.4
Annual Target Bonus Pool means, for a Plan Year, the Target Bonus of the
Eligible Employees of the Company for that Plan Year.



2.5
Board means the Board of Directors of the Company.



2.6
Bonus Pool Payout Factor means the multiplier factor applied to the Annual
Target Bonus Pool to determine the Funded Bonus Pool for the applicable Plan
Year. The payout is determined by the comparison of the Budget Target for the
Plan Year to Actual Results. General guidelines for the Budget Target and the
Bonus Pool Payout Factor associated with such Budget Target for a Plan Year are
set forth below, but each are subject to the sole discretion of the Compensation
Committee. The Bonus Pool Payout Factor for purposes of the Plan shall be
adjusted each Plan Year based on the specific allocation of Annual Target Bonus
Pools to each of the specified Budget Target(s). Such allocations of each Budget
Target to the total Annual Bonus Pool shall be determined on an annual basis by
the Compensation Committee.




 




--------------------------------------------------------------------------------




Target and Payout Factor Guidelines
            
% of Budget Target
Bonus Pool Payout Factor
>=110.0
1.20x
109.9 - 105.0
1.10x
104.9 - 95.0
1.00x
94.9 - 90.0
.90x
89.9 - 80.0
.80x
79.9 - 70.0
.70x
69.9 - 50.0
.50x
<50.0
.0x



            Departmental Budget Target Payout Factor Guidelines
            
% of Budget Target
Bonus Pool Payout Factor
0.0-100.9
1.00x
101.0-105.9
.90x
106.0 - 110.9
.70x
111.0-115.9
.50x
116.0-120.0
.30x
>120.1
.0x



2.7
Budget Target means the specific dollar amount of EBITDA, total Departmental
Budget and/or other financial measure(s) established by the Compensation
Committee for the Company for a Plan Year.



2.8
Company means Sunoco Partners LLC, a Pennsylvania limited liability company. The
term “Company” shall include any successor to Sunoco Partners LLC, any
subsidiary or affiliate thereof that has adopted the Plan, or any entity
succeeding to the business of Sunoco Partners LLC, or any subsidiary or
affiliate, by merger, consolidation, liquidation, or purchase of assets or
equity, or similar transaction.



2.9
Compensation Committee means the Compensation Committee of the Company’s Board.



2.10
Departmental Budget means the specific dollar amount of general and
administrative expenses (i.e operating budget) set for each department of
Partnership and its subsidiaries. In the case where a department head oversees
multiple departments the Departmental Budget shall be the total aggregate budget
for all of his/her departments.



2.11
EBITDA means earnings before interest, taxes, depreciation and amortization.



2.12
Eligible Earnings means the aggregate regular earnings plus overtime earnings,
if any, received by an Eligible Employee during the Plan Year. For the avoidance
of doubt, neither distribution payments or distribution equivalent payments on
any Partnership restricted or common units nor any other bonus or sign-on
payments received by an Eligible Employee during the Plan Year shall be included
in the calculation of Eligible Earnings for an Eligible Employee.



2.13
Funded Bonus Pool means the Annual Target Bonus Pool for a Plan Year multiplied
by the Bonus Pool Payout Factor for such Plan Year. The establishment and amount
of a Funded





--------------------------------------------------------------------------------




Bonus Pool is 100% discretionary and subject to the final approval of and/or
adjustment by the Compensation Committee.


2.14
Partnership means Sunoco Logistics Partners L.P., a Delaware limited
partnership.



2.15
Person means an individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated organization, association, government
agency or political subdivision thereof or other entity.



2.16
Plan means the Company’s Annual Short-Term Incentive Bonus Plan as set forth
herein, as the same may be amended from time to time.



2.17
Plan Year means the performance (calendar) year for the measurement and
determination of the Budget Target and the calculation of Actual Results. Unless
otherwise determined by the Compensation Committee, each Plan Year shall be the
one year period commencing on January 1 and ending on December 31 of the
calendar year.



3.
Plan Guidelines and Administration. The administration of the Plan and any
potential Annual Bonus awarded pursuant to the Plan are subject to the sole
determination and discretion of the Compensation Committee. The Compensation
Committee will review the Partnership’s performance results for the designated
Plan Year, the Budget Target and Bonus Pool Payout Factor for each Plan Year and
thereafter will determine, in consultation with the Chief Executive Officer,
whether or not and to what extent to approve the funding of Annual Bonus awards
under the Plan. The Compensation Committee may delegate the responsibility for
the administration and operation of the Plan to the Chief Executive Officer of
the Company or any participating Affiliate. The Compensation Committee or the
person(s) to which administrative authority has been delegated (the Committee or
such person referred to as the “Plan Administrator”) shall have the authority to
interpret and construe any and all provisions of the Plan, including the
establishment for any designated Plan Year or from time to time any Budget
Targets, Budget Target guidelines, Bonus Pool Payout Factors and/or such other
economic or performance factors as the Plan Administrator shall determine and
whether and to what extent any such targets, guidelines or factors has been
achieved. Any determination made by the Plan Administrator shall be final and
conclusive and binding on all persons.



4.
Eligible Employees. Subject to the discretion of the Compensation Committee and
such other criteria as may be established by the Compensation Committee in
general or for a particular Plan Year, all regular full-time and part-time
employees providing services to the the Partnership are eligible to participate
in the Annual Target Bonus Pool for a Plan Year. No Eligible Employee shall be
entitled to receive an Annual Bonus for a Plan Year unless he or she is actively
employed by the Company (or one of its Affiliates) on the date the Annual Bonus
for such Plan Year is paid by the Company even if such payment date is after the
Plan Year.



5.
Annual Bonus Payments for Eligible Employees. As soon as reasonably practicable
following the end of the Plan Year, management of the Company will determine the
Annual Target Bonus for each Eligible Employee. The Funded Bonus Pool from which
Annual Bonuses are paid to Eligible Employees shall equal (a) the aggregate of
the Annual Target Bonuses of all Eligible Employees multiplied by (b) the Bonus
Pool Payout Factor for such Plan Year. The amount of the Annual Bonus for an
Eligible Employee from the Funded Bonus Pool shall be determined in management’s
sole discretion and shall be based on a number of factors including an
employee’s performance, length of employment and such other factors as may be
determined by management in its sole discretion, which factors may not be the
same fall all eligible employees. In no event, shall the aggregate amount of the
Annual Bonus payments for the Plan Year exceed, in total, the Funded Bonus Pool
for such Plan Year Notwithstanding any provision herein, funds allocated under
this Plan for distribution to Eligible Employees is 100% discretionary,







--------------------------------------------------------------------------------




6.
Amendment and Termination. The Compensation Committee, at its sole discretion,
may without prior notice to or consent of any Eligible Employees, amend the Plan
or terminate the Plan at any time.



7.
Indemnification. Neither the Company, any participating Affiliate, nor the
Board, or the Compensation Committee, of the Company or any participating
affiliate, nor any officer or employee of the Company or any participating
affiliate shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan in good faith; and the members of
the Company’s Board, the Compensation Committee and/or management of the Company
shall be entitled to indemnification and reimbursement by the Company to the
maximum extent permitted by law in respect of any claim, loss, damage or expense
(including counsel’s fees) arising from their acts, omission and conduct in
their official capacity with respect to the Plan.



8.
General provisions.



8.1
Non-Guarantee of Employment or Participation in the Plan. Nothing contained in
this Plan shall be construed as a contract of employment between the Company,
the Partnership and/or any of its affiliates and any employee of the Company or
any of its affiliates, and nothing in this Plan shall confer upon any employee,
including an Eligible Employee, any right to continued employment with the
Company and/or its affiliate, or interfere with the right of the Company, the
Partnership and/or its affiliate to terminate the employment, with or without
cause, of an employee, including an Eligible Employee. Nothing in this Plan
shall give any employee any right to participate in the Plan and/or to receive
an Annual Bonus with respect to any Plan Year.



8.2
Interests Not Transferable. No right, interest or benefit under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment or other legal process, or encumbrance of any kind, and any attempt
to do so shall be void.





8.3
Controlling Law. To the extent not superseded by federal law, the law of the
State of Texas, without regard to the conflicts of laws provisions thereunder,
shall be controlling in all matters relating to the Plan.



8.4
Severability. If any Plan provision or any Annual Bonus award hereunder is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or award, or would disqualify the Plan or any
award under the law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Compensation Committee, materially altering the intent of
the Plan or the award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such award shall remain in
full force and effect.



8.5
No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and its Affiliates and an employee, including
an Eligible Employee or any other person. The Plan shall constitute an unfunded
mechanism for the Company to pay bonus compensation to participants from its
general assets. No participant shall have any security or other interest in the
assets of the Company.



8.6
Headings. Headings are given to the sections of the Plan solely as a convenience
to facilitate reference. Such headings shall not be deemed in any way material
or relevant to the construction or interpretation of the Plan or any provision
of it.







--------------------------------------------------------------------------------




8.7
Tax Withholding. The Company and/or any participating Affiliate may deduct from
any payment otherwise due under this Plan to a Participant (or beneficiary)
amounts required by law to be withheld for purposes of federal, state or local
taxes.



8.8
Off-set. The Company reserves the right to withhold any or all portions of an
award or to reduce an award to a participant up to an amount equal to any amount
the participant owes to the Company or any of its Affiliates.



8.9
Effective Date. This Plan shall be effective for the Plan Year commencing on
January 1, 2014.









